Title: Thomas Jefferson to Elisha Ticknor, 25 November 1817
From: Jefferson, Thomas
To: Ticknor, Elisha


                    
                        Dear Sir
                        Poplar Forest
near Lynchburg Nov. 25. 17.
                    
                    I have lately recieved from your much valued son, a letter of Aug. 14. dated from Paris, in which he asks me for one of introduction to mr Erving, our Minister at Madrid. bound in duty, as well as inclination to render him every service in my power, I inclose to him such a letter as will ensure him every good office mr Erving can render: and by his particular direction, I put it under cover to you. these occasions of communication are the more acceptable as they furnish more opportunities of repeating to you the assurances of my great esteem & respect.
                    Th: Jefferson
                